Title: From Thomas Jefferson to John Browne, 12 February 1781
From: Jefferson, Thomas
To: Browne, John



Sir
Richmond Febry. 12th. 1781

As the time for receiving the specific tax is approaching, you will be pleased to instruct your deputies in the several Counties to receive all the articles except the tobacco and to apply them to the general purposes of the Commissary’s and Quarter Master’s departments. I inclose you orders on the Commissioners and Commissaries of the specific tax of the several counties to authorize your calling for those articles. I am Sr. &c &c &c,

T.J.

